Citation Nr: 1603365	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-20 233	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder with depression (previously rated as panic disorder), currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for thoracolumbar strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The Veteran had active military service from October 2004 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but has withdrawn his appeal.  


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for increased ratings for anxiety disorder with depression (previously rated as panic disorder), and thoracolumbar strain.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


